Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the applicant’s amendment submitted on 01/14/2020.  Claims 1, 3, 5, 7, 9, 11 and 13-15 have been amended.  Thus, claims 1-20 are pending in the instant application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 11, the limitation recites “at least one switch that will change electrical states upon a specified change in a first environmental condition” and the limitation recites “the first environmental condition is one intentionally altered in an effort to change the electrical state of the at least one switch” recites in claim 1 and similar to claim 11, which are unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a first environmental condition? How does at least one switch that will change electrical one environmental switch? And how does the first environmental condition is one intentionally altered in an effort to change the electrical state of the at least one switch?
Regarding claims 3-4 and 13-14, the limitation recites “the first environmental condition being the presence of a first magnetic field having a strength of a given required threshold value” recites in claim 3, and the limitation recites “the presence of a second, alternate, magnetic field also causing a change in the electrical state of the at least one switch” recites in claim 4, and similar to claims 13 and 14, which are unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that where does a first magnetic field and a second magnetic field coming from? And how does the presence of a second, alternate, magnetic field also causing a change in the electrical state of the at least one switch?
Regarding claims 5 and 15, the limitation recites “the required threshold valus of the first magnetic field being balanced with a given magnet having a magnetic field such that the presence of the magnet may alter the electrical state of one switch at a time” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that where does a given magnet having a magnetic field such that the presence of the magnet may alter the electrical state of one switch at a time? There is a lack of antecedent basis for this limitation in the claim. And also, the phrase “valus” recites in claim 5 is misspelled.
unique environmental conditions in which they will change electrical states in a manner to control individual color sections of the at least one RGB LED” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what are unique environmental conditions? And how do they will change electrical states in a manner to control individual color sections of the at least one RGB LED?
Regarding claim 8, the limitation recites “each lighting circuit further comprising at least a second environmental switch” is lack of antecedent basis, because there is not any first environmental switch recites anywhere in the claims.
Regarding claim 9, the limitation recites “the second environmental switch being actuated by a second environmental condition, unrelated to the first environmental condition” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that how does the second environmental switch being actuated? And what is a second environmental condition?
The claims above fail to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Claims 2-10 and 12-20 are depending on claims 1 and 11, are also rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant has amended claims 1, 3, 5, 7, 9, 11 and 13-15 to clarify the claim languages. However, the amended claims are still unclear and indefinite as stated in the office action above
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, the examiner still maintains the rejection and makes this office action as final.
Citation of Relevance Prior Arts
Robert et al. (U.S Publication No. 20040239243 A1) discloses a light emitting assembly comprising LEDs, which is the individual LED chip, consisting solely of a semiconductor LED chip (without a pre-attached lead frame, encapsulating media, conducting wire, etc.). These are generally shipped in vials or adhered to a membrane called "sticky back" and are mounted in an intermediate manufacturing step directly onto a printed circuit board, ceramic substrate, or other structure to support the individual LED chip and provide electrical connections to it. When a plurality of LEDs is so mounted, the result is a "chip-on-board" LED array that in its entirety can then be incorporated into other assemblies as a subcomponent.

Hsue et al. (U.S Publication No. 20160330812 A1) discloses a light emitting diode light strip unit structure. The light emitting diode light strip unit structure comprises an illuminating light strip unit. The illuminating light strip unit comprises a base strip, a plurality of illuminating members, and a drive illuminating member. The base strip is made of an insulation material and provided with a conducting circuit thereon. Two ends of the conducting circuit are provided with at least one power supply voltage contact, a working voltage contact, a signal input contact, a signal output contact, and a grounding contact on the base strip.
Yadav et al. (U.S Publication No. 20160178173 A1) discloses circuit boards for LED-based light fixtures comprising light fixtures that generate light produced by one or more light sources, such as light emitting diode (LED) arrays.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.